NO. 07-12-00306-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 NOVEMBER 14, 2012


                       XTREME OPERATING COMPANY, L.L.C.,
                       F/K/A IRA OIL & GAS, L.L.C., APPELLANT

                                            v.

                SUBMERSIBLE PUMP SPECIALIST, INC., APPELLEE


           FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY;

                NO. 14,540; HONORABLE BEN WOODWARD, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

                               MEMORANDUM OPINION

      On November 2, 2012, appellant, Xtreme Operating Company, L.L.C. f/k/a Ira Oil

& Gas, L.L.C., filed a motion to dismiss its appeal. No decision of this Court having

been delivered to date, we grant the motion.          Accordingly, appellant’s appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1). Appellant’s motion requested that costs be

taxed against appellant. If dismissal will prevent appellee from seeking relief to which it

would otherwise be entitled, the Court directs appellee to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.



                                                       Mackey K. Hancock
                                                           Justice